Citation Nr: 9914659	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  96-39 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an emotional 
instability reaction.

2.  Entitlement to service connection for a psychiatric 
disorder, to include major depression, bipolar disorder or 
dysthymia with somatization features.

3.  Entitlement to an increased rating for calcific 
peritendinitis of the left shoulder, currently evaluated as 
10 percent disabling, including entitlement to a compensable 
evaluation prior to September 10, 1996.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1956 
to January 1962.

This appeal arises from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied the veteran's 
claim for a compensable rating for his left shoulder 
condition, and found that new and material evidence had not 
been submitted to reopen a claim for a nervous condition.  
During the pendency of the veteran's appeal, his claim was 
transferred to the Cleveland VARO, and the evaluation of his 
left shoulder disability was increased to 10 percent, 
effective as of November 1, 1996, following a surgical 
procedure.  A 100 percent convalescent rating was also 
assigned under 38 C.F.R. § 4.30 for the period from September 
10, 1996 to October 31, 1996.

The issues originally certified to the Board by the RO were 
(1) whether new and material evidence had been submitted to 
reopen the veteran's claim for service connection for an 
acquired psychiatric condition, and (2) entitlement to an 
increased rating for calcific peritendinitis of the left 
shoulder.  However, based on its analysis, infra, of the 
evidence submitted by the veteran in support of his claim for 
a psychiatric or nervous condition, the Board has 
recharacterized the issues as set forth on the title page of 
this decision.

In addition, a November 1998 rating decision by the RO denied 
entitlement to a 10 percent evaluation prior to November 1, 
1996, based on multiple, permanent service-connected 
disabilities of such character as clearly to interfere with 
normal employability, under 38 C.F.R. § 3.324.  The veteran's 
representative filed a statement in February 1999, on VA Form 
646, which ordinarily could be construed as a notice of 
disagreement with this determination.  However, because the 
Board finds that the veteran is entitled to a 20 percent 
schedular rating for his left shoulder condition effective as 
of the date his claim was filed, his § 3.324 claim is moot, 
and need not be addressed.  Cf. Green v. West, 11 Vet.App. 
472, 476 (1998) (assignment of a 100 percent schedular rating 
legally precludes consideration of a total disability 
evaluation for compensation purposes based on individual 
unemployability).


FINDINGS OF FACT

1.  An unappealed June 1963 rating decision denied service 
connection for an emotional instability reaction.

2.  Evidence submitted since the June 1963 rating decision is 
cumulative and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for a congenital or 
developmental emotional instability reaction.

3.  There is no competent medical evidence of record that 
establishes a causal nexus between the veteran's current 
diagnoses of major depression, bipolar disorder or dysthymia 
with somatization features, and his active military service.

4.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal with respect to his 
left shoulder disability has been obtained by the RO.

5.  The veteran is right-handed.

6.  The calcific peritendinitis of the veteran's left (minor) 
shoulder, status post arthroscopy with debridement and 
acromioplasty, is essentially manifested by limitation of 
motion of the arm to shoulder level secondary to pain, which 
manifestations have been consistent since the veteran filed 
his claim for an increased rating.


CONCLUSIONS OF LAW

1.  The June 1963 rating decision denying service connection 
for an emotional instability reaction is final, and the 
evidence submitted since that date is not new and material, 
and the claim may is not reopened. 38 U.S.C.A. §§ 5108, 7104, 
7105 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104, 3.156(a), 
20.302 (1998).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a psychiatric 
condition, to include major depression, bipolar disorder or 
dysthymia with somatization features.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The criteria for a rating of 20 percent evaluation prior 
to September 10, 1996 and from November 1, 1996 for calcific 
peritendinitis of the left shoulder calcific peritendinitis, 
status post arthroscopy with debridement and acromioplasty, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.20, 4.40-4.46, 
4.71a, Diagnostic Code 5024 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material Evidence for a Nervous Condition

In a June 1963 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a nervous 
disorder, diagnosed as an emotional instability reaction 
manifested by temper outbursts, hysterical reaction, tension 
headaches, ineffectualness under stress, defiance and 
rebellion.  The basis for denial was the RO's determination 
that the condition was a congenital or developmental defect, 
which could not be considered a disease for disability 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9; see 
generally Winn v. Brown, 8 Vet.App. 510 (1996) (upholding 
Secretary's authority to exclude certain conditions from 
consideration as disabilities under 38 C.F.R. § 4.9).  The 
veteran was notified of that decision by letter the same 
month.  The notification letter contained a VA Form 21-4107 
which advised the veteran that he had one year from the date 
of notification to appeal the decision, and explained other 
appellate rights.  The June 1963 decision was not timely 
appealed, and became final as outlined in 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.302.  As such, the veteran's claim may 
be reopened and reconsidered only if new and material 
evidence has been submitted.  See 38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. § 3.156(a).  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).

The veteran's November 1994 claim requests that the RO 
"reopen" his claim for "nerves."  Reviewing a final 
decision based on new and material evidence is potentially a 
three step process.  See Elkins v. West, No. 97-1534, slip 
op. at 13-16 (U.S. Vet. App. Feb. 17, 1999).  First, the 
Board must determine whether the evidence submitted since the 
prior decision is new and material (discussed below).  If 
"the Board finds that no such evidence has been offered, 
that is where the analysis must end."  Butler v. Brown, 9 
Vet.App. 167, 171 (1996).  Second, if new and material 
evidence has been presented, the claim is reopened and must 
be considered based upon all the evidence of record, to 
determine whether it is well-grounded.  See Robinette v. 
Brown, 8 Vet.App. 69, 75-76 (1995).  Finally, if the claim is 
well grounded, and if VA's duty to assist under 38 U.S.C.A. 
§ 5107(a) has been fulfilled, the Board may evaluate the 
merits of the claim.  See Winters v. West, No. 97-2180, slip 
op. at 4 (U.S. Vet. App. Feb. 17, 1999).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and also requires a 
three-step test.  The first step requires determining whether 
the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet.App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet.App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet.App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19088, 19089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  If all three tests are 
satisfied, the claim must be reopened.

The Board notes that since the June 1963 decision, the 
evidence added to the file consists of a substantial body of 
VA and private outpatient, hospitalization and examination 
reports.  Essentially, these reports continue to diagnose 
personality disorders on Axis II, including passive-
aggressive personality disorder and anxiety neuroses.  To 
this extent, although they provide continuing evidence of the 
presence of a personality disorder, they are cumulative of 
the evidence in existence at the time of the June 1963 
decision demonstrating such a condition.  Accordingly, the 
medical reports cannot be considered new.  No further 
analysis is required, since evidence cannot be "new and 
material" if it is not new.  See Smith (Russell) v. West, 
U.S. Vet.App. No. 95-638 (Apr. 7, 1999).  However, the Board 
notes that the evidence pertaining to personality disorders 
could not be material in any case, since the regulations 
prohibiting service connection for such conditions remain in 
effect.  See 38 C.F.R. §§ 3.303(c), 4.9 (1998).  Accordingly, 
the Board concludes that the newly submitted evidence 
provides no basis to reopen the veteran's claim for 
entitlement to service connection for a nervous condition, 
diagnosed as an emotional instability reaction manifested by 
temper outbursts, hysterical reaction, tension headaches, 
ineffectualness under stress, defiance and rebellion, or as 
passive-aggressive personality disorder or anxiety neurosis.  
38 U.S.C.A. § 5108.



II.  Service Connection for a Psychiatric Disorder.

Having denied the veteran's request to reopen, however, the 
Board notes that the new evidence contains Axis I diagnoses 
of major depression, bipolar disorder and dysthymia with 
somatization features, not present at the time of the 
veteran's earlier claim.  The Board notes that a new 
diagnosis has been held to constitute a basis for a new claim 
on the merits, as distinguished, e.g., from a newly suggested 
etiology for old diagnosis, which is reviewed on a new and 
material evidence basis.  See Ashford v. Brown, 10 Vet.App. 
120, 123 (1997); Ephraim v. Brown, 82 F.3d 399, 402 (Fed. 
Cir. 1996)  Although the veteran's January 1994 claim is 
phrased as a request to "reopen" his prior claim, VA must 
interpret such communications broadly and attempt to 
ascertain the veteran's intent.  If the submission reasonably 
identifies the benefits sought, it may be considered an 
informal claim.  See 38 C.F.R. § 3.155.  The RO correctly 
determined that the veteran's January 1994 statement included 
a claim for service connection for bipolar disorder (to which 
the Board adds the Axis I diagnoses of major depression and 
dysthymia with somatization features).  However, its April 
1996 rating decision inappropriately denied service 
connection using a new and material evidence analysis.  See 
Ashford; Ephraim, supra.  The Board will examine these new 
service connection claims on a direct basis.

VA may pay compensation for "disability resulting from 
personal injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service."  38 U.S.C.A. § 1110 (West 1991).  In making a 
claim for service connection, however, the veteran has the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation."  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990). 

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject to 
presumptive service connection, the nexus requirement may be 
satisfied by evidence of manifestation of the disease to the 
required extent within the prescribed time period, if any.  
See Traut v. Brown, 6 Vet.App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet.App. 36, 43 (1993).

Service connection for a condition may also be granted under 
38 C.F.R. § 3.303(b) where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period, and that the 
condition still exists.  The evidence must be from a medical 
professional unless it relates to a condition which, under 
the Court's prior holdings, lay observation is competent to 
establish the existence of the disorder.  If a condition is 
deemed not to have been chronic, service connection may still 
be granted if the disorder is noted during service or a 
presumptive period, continuity of symptomatology is shown 
thereafter, and competent evidence (medical or lay) links the 
veteran's present condition to those symptoms.  Id.; Savage 
v. Gober, 10 Vet.App. 488, 495-497 (1997).

The veteran's service medical records contain no indication 
of treatment for bipolar disorder, major depression and/or 
dysthymia with somatization features.  As noted above, these 
conditions have subsequently been diagnosed, with the 
earliest report of an Axis I disorder apparently being the 
October 1994 diagnosis of mixed bipolar disorder.  Dysthymia 
was diagnosed during a January 1995 psychiatric 
hospitalization, and major depression was noted in outpatient 
treatment notes prepared in April 1995.  None of the 
veteran's medical records, either private or VA, contain any 
indication that these conditions were incurred during, or are 
otherwise related to, the veteran's active military service 
in the late 1950s and early 1960s.  In addition, there is no 
medical evidence which relates the veteran's current 
symptomatology from those Axis I diagnoses to any of the 
symptoms the veteran exhibited at the time he was separated 
from the Air Force, or when he was first examined by VA in 
May 1963.

After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
veteran's currently diagnosed Axis I psychiatric disorders 
are related to or otherwise had their origin during the 
veteran's period of active military service.  The veteran has 
previously noted that during active service he was treated 
for giddiness, psychogenic headaches and aggressiveness, and 
he and his representative suggest that these were precursors 
of his current disorders.  However, lay testimony is not 
competent to prove a matter requiring medical expertise.  See 
Layno v. Brown, 6 Vet.App. 465, 469 (1994); Fluker v. Brown, 
5 Vet.App. 296, 299 (1993); Moray v. Brown, 5 Vet.App. 211, 
214 (1993); Cox v. Brown, 5 Vet.App. 93, 95 (1993); Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993); Clarkson v. Brown, 4 
Vet.App. 565, 567 (1993).  It is the province of trained 
health care professionals to enter conclusions that require 
medical opinions as to causation, Jones v. Brown, 7 Vet.App. 
134, 137 (1994), and, since he has no medical expertise, the 
lay opinion of the veteran does not provide a basis upon 
which to make any finding as to the origin or development of 
his condition.  See Espiritu v. Derwinski, 2 Vet.App. 492, 
494-5 (1992).  In the absence of competent supporting medical 
evidence, the veteran's claim of entitlement to service 
connection for a psychiatric disorder, to include major 
depression, bipolar disorder and/or dysthymia with 
somatization features, is not well grounded and must be 
denied on that basis.

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that employed by the RO.  The RO denied the veteran's claim 
under a new and material evidence analysis, while the Board 
has found it not well grounded.  The Board has, therefore, 
considered whether the veteran has been given adequate notice 
to respond, and, if not, whether he has been prejudiced 
thereby.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993).  
Under the current state of the law as interpreted by the 
United States Court of Appeals for Veterans Claims (Court) in 
Elkins v. West, 12 Vet.App. 209 (1999) (en banc), the Board 
notes that had it reviewed the veteran's claim on a new and 
material evidence basis and reopened it, its first obligation 
would have been to determine, as it has here, whether the 
claim was well grounded.  Elkins, 12 Vet.App. at 218-219.  In 
light of the veteran's failure to meet his obligation in the 
adjudication process by not submitting adequate evidence to 
make the claim for service connection well grounded, see 
38 U.S.C.A. § 5107(a), and because the outcome would be the 
same regardless of the theory under which the claim for 
service connection is reviewed, the Board concludes that he 
has not been prejudiced by its approach.

III. Increased Rating for a Left Shoulder Disability

The veteran has requested an increased rating for calcific 
peritendinitis of the left shoulder, status post arthroscopy 
with debridement and acromioplasty.  Calcific tendinitis is 
defined as "inflammation and calcification of the 
subacromial or subdeltoid bursa, resulting in pain, 
tenderness, and limitation of motion in the shoulder," 
Dorland's Illustrated Medical Dictionary 1670 (27th ed. 
1988).  Since this condition was previously service connected 
and rated, and the veteran is asserting that a higher rating 
is justified due to an increase in severity of the 
disability, his claim must be deemed "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  See Caffrey v. Brown, 
6 Vet.App. 377, 381 (1994).  Under these circumstances, 
pursuant to its duty to assist, the VA may be required to 
provide a new medical examination to obtain evidence 
necessary to adjudicate the increased rating claim.  Id., 
citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
This obligation was satisfied by the June 1998 examination at 
the Dayton, Ohio, VA Medical Center (VAMC) described below 
and the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).  However, the Board must also 
consider the history of the veteran's injury, as well as the 
current clinical manifestations of its residuals and the 
overall effect that the disability has on the earning 
capacity of the veteran.  See 38 C.F.R. § 4.2.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The medical evidence pertinent to the veteran's claim 
includes the report of a left shoulder arthroscopy with 
debridement and acromioplasty conducted in September 1996, to 
relieve left shoulder impingement caused by synovial and 
bursal tissue and malalignment of the anterior edge of the 
acromion and/or the coracoacromial ligament.  Physical 
therapy notes shortly prior to the surgery indicate 
increasing complaints of pain and decreasing range of motion.  
The earliest medical evidence of the veteran's left shoulder 
impairment, the report of a June 1995 physical examination, 
indicates a full range of motion in all joints with no 
deformities.  There is no discussion of whether or not pain 
was associated with any of these movements.  July 1995 
treatment notes document the veteran's complaints of left 
shoulder pain.  October 1995 physical therapy notes show left 
shoulder range of motion to 110 degrees flexion, 90 degrees 
abduction, 15 degrees internal rotation and 35 degrees 
external rotation.  A December 1995 treatment report 
discusses the possibility of subacromial impingement after 
noting marked guarding during shoulder movement, but does not 
identify the shoulder involved (the veteran also has a 
similar but nonservice-connected right shoulder disability).

July 1996 physical therapy notes, shortly before the 
veteran's left shoulder surgery, show range of motion of the 
left shoulder to 130 degrees flexion, to 110 degrees of 
abduction, to 56 degrees of external rotation, and to 70 
degrees of internal rotation, all with muscle guarding and 
complaints of pain.  Following surgery, during his June 1998 
examination at the Dayton VAMC, left shoulder range of motion 
was noted as 160 degrees flexion, abduction to 105 degrees, 
external rotation of 75 degrees and internal rotation of 80 
degrees.  Again, the veteran complained of pain throughout 
the ranges of motion.

The veteran's calcific peritendinitis has been rated by 
analogy to tenosynovitis, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5024.  This is appropriate where an unlisted condition 
is encountered, and a closely related condition which 
approximates the anatomical localization, symptomatology and 
functional impairment is available.  38 C.F.R. § 4.20.  
Tenosynovitis, and other inflammations of the tissues related 
to joint movement, are rated on limitation of motion of the 
affected parts, as arthritis.  See note following 38 C.F.R. § 
4.71a, Diagnostic Code 5014-5024.  Degenerative arthritis, 
established by X-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate code, a rating of 10 
percent is warranted for each major joint or group of minor 
joints affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Limitation of motion of the arm is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  Disability ratings are 
dependent on whether the affected arm is the major or minor 
arm.  For the major arm, a disability rating of 20 percent is 
assigned where motion is limited to shoulder level.  A 30 
percent evaluation is warranted when motion of the arm is 
midway between the side and the shoulder, and the maximum 40 
percent rating assignable under this Diagnostic Code may be 
awarded when movement of the arm is limited to 25 degrees 
from the side.  For the minor arm, the evaluations assigned 
for the same degrees of limitation of motion are 20 percent, 
20 percent and 30 percent, respectively.  The veteran's 
January 1963 VA examination indicates that he is right-
handed.

Only one of the clinical observations of the veteran's left 
shoulder motion, the October 1995 abduction measurement of 90 
degrees, shows range of motion of the left arm physically 
limited to the shoulder level or below.  Other flexion and 
abduction measurements have ranged from 105 degrees to 160 
degrees.  Absent other disability, this would not warrant a 
compensable rating under Diagnostic Code 5201.  However, all 
of the veteran's examinations and numerous treatment records 
have noted complaints of pain, and guarding of the 
supraspinatus muscles.  Although some or all of the physical 
impingement in the acromial region appears to have been 
alleviated by the September 1996 surgery, it does not appear 
to have relieved all of the veteran's pain on motion.

The Board notes that pain is an important disability factor 
that must be considered in the rating of a claimant's 
disabilities.  The veteran has consistently reported pain 
associated with left shoulder movement, both pre- and post-
operatively, and there are objective findings of pathology, 
including guarded movement, diminished active range of 
motion, and abnormal positioning of the shoulder during 
stability testing, which presumably account for some 
functional loss.  A body part that becomes painful on use 
must be regarded as seriously disabled when the pain is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  
Accordingly, the Board believes that the evidence of limited 
range of motion, combined with objective findings and 
subjective reports of discomfort and pain (which could, 
presumably, account for significant functional loss), 
provides a basis for the assignment of a 20 percent 
evaluation for the limitation of arm motion under Diagnostic 
Code 5201 prior to September 10, 1996 and from November 1, 
1996.  See generally, 38 C.F.R. §§ 4.40, 4.45 (1996); DeLuca 
v. Brown, 8 Vet.App. 202 (1995); Voyles v. Brown, 5 Vet.App. 
451, 453 (1993).  No greater evaluation is warranted, because 
there is no evidence of limitation of motion of the left arm 
to 25 degrees from the side under any circumstances, which 
would be required for a 30 percent rating for the minor arm.  
In view of the documented, consistent and objectively 
supported complaints of pain, the Board further finds that 
the criteria for a 20 percent rating have been satisfied from 
the date the veteran filed his claim for an increase in 
November 1994.

In evaluating the severity of a disability, consideration 
also must be given to the potential application of various 
other provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran.  See Suttmann v. Brown, 5 
Vet.App. 127, 133 (1993); Schafrath v. Derwinski, 1 Vet.App. 
589, 592-593 (1991).  However, absent any evidence of 
ankylosis of the scapula and humerus, or of fibrous union or 
nonunion of the humerus, no Diagnostic Code appears to 
provide for a higher schedular evaluation.

Finally, when evaluating a rating claim (initial or 
increased), the Board may affirm an RO's conclusion that a 
claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
it may reach such a conclusion on its own.  See Floyd v. 
Brown, 8 Vet.App. 88, 96 (1996); Bagwell v. Brown, 9 Vet.App. 
337, 338-339 (1996).  In the present case, the Board notes 
that there has been no assertion or showing that the 
veteran's service-connected disability has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards" and need not remand this matter to the RO for 
consideration.  See Bagwell, 9 Vet.App. at 338-339; Shipwash 
v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

New and material evidence having not been submitted to reopen 
the claim for entitlement to service connection for an 
emotional instability reaction, service connection remains 
denied.

In the absence of evidence of a well-grounded claim, service 
connection for a psychiatric disorder, to include major 
depression, bipolar disorder or dysthymia with somatization 
features, is denied.

Subject to the provisions governing the award of monetary 
benefits, a 20 percent evaluation prior to September 10, 1996 
and from November 1, 1996 for calcific peritendinitis of the 
left shoulder is granted. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

